Citation Nr: 9905212	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  97-13 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1957.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a June 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana. 

The June 1995 rating decision indicates that the RO 
considered eight personal letters, two photos, and an 
administrative USMC document in making its decision.  These 
documents were apparently returned to the veteran at his 
request.  In a May 1997 supplemental statement of the case, 
the RO requested that the veteran resubmit those documents if 
he wished them to be considered by the Board.  The veteran 
did not resubmit those documents.  Accordingly, the Board 
will decide the veteran's claim based on the current evidence 
of record.


FINDING OF FACT

The claim for service connection for a heart disability is 
not plausible.


CONCLUSION OF LAW

The claim for service connection for a heart disability is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  Additionally, 
service connection may be granted for any disease or injury 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (1998). 

Service incurrence of cardiovascular disease may be presumed 
if it is manifested to a compensable degree within one year 
of service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of a well grounded claim.  The 
United States Court of Veterans Appeals (Court) has stated 
repeatedly that 38 U.S.C.A. § 5107(a) unequivocally places an 
initial burden on a claimant to produce evidence that a claim 
is well grounded.  See Grivois v. Brown, 6 Vet. App. 136 
(1994); Grottveit v. Brown, 5 Vet. App. 91, at 92 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, at 610-611 (1992).  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court 
has stated that the quality and quantity of evidence required 
to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit at 92-93.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id. 

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

The veteran claims that he had rheumatic fever in service and 
that he currently has a heart disability as a result of the 
rheumatic fever in service.  The Board notes that the record 
reflects that the veteran was awarded disability benefits by 
the Social Security Administration, effective November 1994.  
The veteran has not alleged that records supportive of his 
claim for service connection for heart disability are in the 
possession of the Social Security Administration.  Therefore, 
the Board has determined that further delay of the appellate 
process for the purpose of obtaining records from the Social 
Security Administration is not warranted.

The veteran's service medical records are not contained in 
the veteran's claims file.  Attempts by the RO to obtain 
these records have been unsuccessful.  The record reveals 
that the veteran legally changed his name in 1960.  The RO's 
November 1994 request to the National Personnel Records 
Center for service medical records specified both the 
veteran's current and former names.  

The veteran submitted copies of letters he wrote to his 
parents in April and May 1955.  The letters reveal that he 
was hospitalized during that time.  The veteran reported to 
his parents that he had been hospitalized after experiencing 
swollen ankles.  In one of the letters he stated that he had 
been diagnosed with rheumatic fever.

Private medical records reveal that he received inpatient 
treatment for three days in February 1990 due to unstable 
angina pectoris, anterior wall myocardial infarction, and 
hypertension.  The diagnoses in February 1990 included status 
post rheumatic fever, by history.  

The veteran's claims file contains numerous private and VA 
medical records dated from February 1990 to January  1995.  
These records show treatment for cardiovascular disease and 
hypertension as well as for other disabilities.  None of 
these records suggest that the veteran's current heart 
disability is etiologically related to rheumatic fever.

The veteran submitted a June 1995 letter from Stephen D. 
Glaser, M.D.  Dr. Glaser stated that there was a question 
regarding the year in which the veteran had rheumatic fever.  
He stated that a reference in a February 1990 record to the 
veteran having had rheumatic fever in 1953 may have been due 
to a transcription error on his part since the veteran had 
since told him that the episode of rheumatic fever actually 
occurred in March 1955.  

The veteran was afforded a VA examination in December 1994.  
The diagnoses included coronary artery disease with angina, 
mild exercise, and history of hypertension, on medication.  
No reference was made to rheumatic fever.

The Board notes that the copies of the letters that the 
veteran wrote to his parents during service do indicate that 
the veteran experienced rheumatic fever during service.  In 
view of these letters and the fact that the veteran's service 
medical records are unavailable, the Board will assume for 
the purpose of this decision that the veteran had rheumatic 
fever during service; however, the issue before the Board is 
whether service connection is warranted for heart disability.  
The record contains no medical evidence suggesting the 
presence of heart disease in service or until many years 
thereafter and no medical evidence suggesting that the 
veteran's current heart disability is etiologically to 
rheumatic fever or any other incident in service.  The 
evidence linking the veteran's current heart disability to 
rheumatic fever in service is limited to the veteran's own 
statements.  These statements are not sufficient to well 
ground the claim because evidence of a medical nexus cannot 
be established by lay evidence.  See Brewer v. West, 11 Vet. 
App. 228, 234 (1998); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Therefore, the veteran's claim must be denied as not 
well grounded.


ORDER

Entitlement to service connection for a heart disability is 
denied.

		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

